UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7481



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDRE GERARD LEWIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-99-314, CA-01-88-3)


Submitted:   November 21, 2002            Decided:   December 4, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andre Gerard Lewis, Appellant Pro Se. John Staige Davis, V, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andre Gerard Lewis appeals the district court’s order denying

without prejudice Lewis’ motion, styled as a motion to amend his 28

U.S.C. § 2255 (2000) motion, after construing it as an unauthorized

successive § 2255 motion.     Lewis’ motion to amend is tantamount to

a   successive   §   2255   motion,       for   which   Lewis   must   obtain

authorization from this court to file.             Accordingly, we deny a

certificate of appealability and dismiss the appeal for the reasons

stated by the district court.    See United States v. Lewis, Nos. CR-

99-134; CA-01-883 (E.D. Va. Sept. 26, 2002). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   DISMISSED




                                      2